Citation Nr: 0418508	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  97-29 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 based on 
hypothetical entitlement to a total disability rating for a 
continuous period of at least 10 years prior to death.


REPRESENTATION

Appellant represented by:	Paula Bogan, agent


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from August 1942 to October 
1962.  He died in July 1996.  The appellant is his surviving 
spouse.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the St. Petersburg, Florida, 
Regional Office (RO).  In a decision of October 1996, the RO 
denied service connection for the cause of the veteran's 
death.  In a decision of February 2000, the RO denied 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.  

The Board remanded the case for additional development in 
November 2000.  The requested action has since been 
completed, and the case has been returned to the Board for 
further appellate review.  The Board finds that, due to the 
promulgation of new relevant regulations, additional 
development is required with respect to the claim for 
benefits under 38 U.S.C.A. § 1318.  Accordingly, that issue 
is the subject of a remand order located at the end of this 
decision.


FINDINGS OF FACT

1.  All evidence necessary for review of the claim for 
service connection for the cause of the veteran's death has 
been obtained, and the VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to the 
claim, the evidence necessary to substantiate the claim, and 
what evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on her behalf.

2.  During his lifetime, the veteran established service 
connection for bilateral deafness, rated as 100 percent 
disabling, and residuals of a tonsillectomy, rated as 
noncompensably disabling.

3.  The veteran died on July [redacted], 1996, at the age of 74 years 
due to the immediate cause of septic shock due to or as a 
consequence of staphylococcus aureus sepsis.  Other 
significant conditions noted on the death certificate were 
respiratory failure and or acute renal insufficiency.  

4.  The disorders noted on the death certificate were not 
present during service, and the renal insufficiency was not 
manifested within one year after service.

5.  The disorders noted on the death certificate were not 
related to exposure to radiation during service or any other 
incident during service.

6.  The death was not proximately due to or the result of the 
service-connected deafness or residuals of a tonsillectomy.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.310, 3.311, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is the veteran's surviving spouse.  She seeks 
service connection for the cause of the veteran's death.  She 
has raised several arguments in support of her claim to 
establish service connection for the cause of death.  First, 
she has indicated that the veteran had a heart disability 
that was due to active service and played a role in his 
death.  Second, that he had a neurological disorder that was 
due to active service and that this condition resulted in 
falls which led to hospitalization and admission to a nursing 
home which precipitated the development of sepsis and death.  
Third, that the veteran was exposed to radiation during 
active service and this contributed to his death.  Fourth, 
that the veteran developed a hydrocephalus as a result of 
active service, and that this condition contributed to his 
death.  Fifth, that the veteran developed knee problems in 
service which later caused him to have falls and which caused 
injuries which required hospitalization and nursing home 
treatment during which he developed sepsis and died.  
Finally, it is argued that the veteran developed a kidney 
disorder during service and that this disorder contributed to 
his death.  

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the appellant informed 
her of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The communications, such as a letter from the 
RO dated in April 2003, provided the appellant with a 
specific explanation of the type of evidence necessary to 
substantiate her claim, as well as an explanation of what 
evidence was to be provided by her and what evidence the VA 
would attempt to obtain on her behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the RO also supplied the appellant 
with the applicable regulations in the SOC and SSOC.  The 
statement of the case of March 1997 included a summary of all 
of the specific items of evidence which had been considered, 
the adjudicative actions which had been performed, and the 
pertinent laws and regulations including those pertaining to 
service connection for cause of death such as 38 C.F.R. 
§ 3.312.  The basic elements for establishing service 
connection for the cause of death have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The SOC also contained an 
explanation of the reasons and bases for the decision denying 
the claim for service connection for the cause of death.  The 
SSOC of March 2004 included the VCAA implementing regulation 
38 C.F.R. § 3.159 (Department of Veterans Affairs assistance 
in developing claims).  Based on the foregoing, the Board 
finds that the VA has fully satisfied the duty to inform the 
appellant.

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to when the appellant received her VCAA duty to assist 
letter.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In the present case, the appellant appeals a decision of 
October 1996.  Only after that rating action was promulgated 
did the AOJ provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand the case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the most recent transfer of 
the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
The evidence includes the veteran's available service medical 
records, his post service treatment records, and a copy of 
his death certificate.  Pertinent medical opinions have been 
obtained.  The appellant has declined a hearing.  The Board 
does not know of any additional relevant evidence which has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claim.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources are not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The appellant contends that the RO made a mistake by denying 
service connection for the cause of the veteran's death.  
Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
cardiovascular-renal disease, an organic neurological 
disease, nephritis, or calculi of the kidney, bladder or gall 
bladder is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for disability shown to be 
proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a). 

In addition, service connection for a disorder which is 
claimed to be attributable to radiation exposure during 
service can be accomplished in three different ways.  See 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 
F.3d. 1239 (Fed. Cir. 1997).  First, there are 15 types of 
cancer which will be presumptively service connected.  See 
38 U.S.C.A. § 1112c; 38 C.F.R. § 3.309(d).  

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  The 
regulation states that, if the veteran has one of the 
radiogenic diseases, the case will be referred to the Under 
Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.  

Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 
1994).

The VA regulation pertaining to claims for service connection 
for the cause of death, 38 C.F.R. § 3.312, provides as 
follows: 

    (a) General.  The death of a veteran will be considered 
as having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.
    (b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.
    (c) Contributory cause of death.  (1) Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.
    (2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.
    (3) Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.
    (4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.

During his lifetime, the veteran established service 
connection for bilateral deafness, rated as 100 percent 
disabling, and residuals of a tonsillectomy, rated as 
noncompensably disabling.

The veteran's death certificate indicates that the veteran 
died on July [redacted], 1996, at the age of 74 years due to the 
immediate cause of septic shock due to or as a consequence of 
staphylococcus aureus sepsis.  Other significant conditions 
noted on the death certificate were respiratory failure and 
acute renal insufficiency.  The death certificate contains no 
indication that the cause of death was related to service.  

The veteran's service medical records show that the disorders 
noted on the death certificate were not present during 
service.  Although the veteran was treated in 1945 for renal 
calculi and/or ureteral calculi, the disorder was treated and 
resolved and was not noted in subsequent years.  Regarding 
cardiovascular disease, the Board notes that an EKG performed 
in October 1961 was interpreted as being within normal 
limits.  It was noted that his blood pressure was 122/78.  
Although a service medical record December 1961 and another 
dated in March 1962 show that the veteran complained of chest 
pains, examination was normal in December 1961 and it was 
indicated in the March 1962 record that this pain originated 
at the D4 level and that a previous X-ray of the dorsal spine 
showed that there was scoliosis and narrowing of D4.  No 
heart disorder was diagnosed.  Instead, he was referred for 
an orthopedic consultation.  The report of a medical board 
conducted in July 1962 is negative for findings or diagnoses 
of a cardiovascular disorder or any other chronic disability 
except hearing loss and scoliosis at D3-4.  It was noted that 
the chest pain which the veteran had reported involved the 
left posterior chest.  It was noted that the veteran "has 
been evaluated thoroughly from the cardiorespiratory 
standpoint and no abnormality has been noted."  Examination 
of the heart revealed the heart sounds to be of good quality, 
regular, with no murmurs or cardiac enlargement.  An ECG was 
normal.  

There is also no evidence that a cardiovascular disorder, a 
chronic disease of the nervous system or renal insufficiency 
was manifested within one year after service.  Although the 
report of a disability evaluation examination conducted by 
the VA in December 1962 reflects that the veteran's 
complaints included that of having chest pain on exertion, 
examination of the cardiovascular system was within normal 
limits with no murmur after exercise.  His blood pressure 
reading sitting was 110/50, recumbent was 100/48, standing 
was 118/60, sitting after exercise was 120/62, and two 
minutes after exercise was 108/48.  The veteran was referred 
for an EKG for the purpose of evaluation of his 
cardiovascular status.  A private medical treatment record 
dated in February 1963 shows that there was no definite EKG 
evidence of myocardial disease and that a chest X-ray was 
within normal limits.  

In support of her claim, the appellant has presented an opinion 
from Michael S. Lewis, M.D., dated in October 1998.  The opinion 
contains the following information:

[The veteran] entered the United States Air Corps 
in August of 1942 as a private.  He was 
commissioned on 15 April 1945 as a pilot and left 
the service on 20 January 1950.  [The veteran's] 
in-service military records show diagnoses of 
calculi of the kidney and hypertension, with 
treatment for hypertension continuing up until the 
time of his death.  His cardiovascular disease 
should be considered both chronic and continuing.  

In reviewing the veteran's service medical records, however, 
the Board notes that there is no indication that hypertension 
was diagnosed in service.  It appears likely that Dr. Lewis 
misinterpreted post service medical records from a service 
medical facility as being records from during active service.  
Moreover, there are no post service treatment records showing 
continuity of treatment from service until death.  The 
veteran's separation from service was in 1962 and the 
earliest record of treatment for hypertension was 
approximately 18 years later in August 1980.  Thus, Dr. 
Lewis' opinion that the veteran had a chronic and continuing 
cardiovascular disease from service until the time of death 
is based on  a false history.  An opinion based on an 
inaccurate history has essentially no probative value.  See 
Kightly v. Brown, 6 Vet. App. 200 (1994).  

With respect to any contention that the death was secondary 
to the service-connected hearing loss and residuals of a 
tonsillectomy, the Board notes that the evidence does not 
include an opinion linking the veteran's service-connected 
disorders and his death.  Similarly, although the veteran's 
service medical records show treatment for complaints 
pertaining to the knees, there is no medical evidence that 
this resulted in a chronic knee disorder which caused the 
fall in 1996 which resulted in injuries requiring 
hospitalization and subsequent death.

A VA medical opinion dated in September 2003 shows that the 
VA physician noted that the veteran had been admitted to the 
hospital on July [redacted], 1996, and died the next day with a 
diagnosis of sepsis.  His admitting diagnoses had included 
respiratory failure, congestive heart failure and 
Alzheimer's.  He was also diagnosed with a normal pressure 
hydrocephalus for which he underwent a ventricular peritoneal 
shunt procedure in May 1996.  The VA physician noted that a 
medical opinion had been requested regarding the veteran's 
cause of death.  The examiner noted that he thoroughly 
reviewed the veteran's claims file before making his medical 
comments and opinions.  He noted that the veteran had service 
until October 1962, and his only service-connected medical 
conditions were his impaired hearing, which was 100 percent 
disabling, and stenosis of the larynx, which was 
noncompensably rated.  The VA physician offered the following 
medical opinions:

1.  No supporting evidence is found in his C-file 
of his ever having any heart disability during 
active service.  His essential hypertension also 
was diagnosed around 1982 when he was out of active 
military service.  In my opinion, no roles in 
development of sepsis are likely from his essential 
hypertension or cardiopulmonary problem.
2.  No evidence of any neurological condition that 
was diagnosed in this veteran during his active 
service.  His possible Alzheimer's disease and 
normal-pressure hydrocephalus [were] diagnosed in 
mid '90s and these conditions are unlikely to be 
related to his sepsis and death.  
3.  The medical opinion as described in 1998 letter 
by Dr. Michael S. Louis exclusively discusses 
veteran's hearing condition which is 100% service 
connected.  This hearing condition is not related 
to the sepsis and the veteran's eventual death.

This opinion clearly weighs against the claim for service 
connection for the cause of the veteran's death.  The VA 
opinion provides a fuller explanation of the basis of the 
opinion, and it was based on complete review of the entire 
claims file.  

The Board also notes that, with respect to the appellant's 
contention that the renal insufficiency noted on the death 
certificate was related to the renal calculi which were 
treated in service, the Board notes that there is no 
competent medical evidence of any such nexus.   

The Board also finds that the evidence weighs against the 
contention that veteran's death resulted from radiation 
exposure.  With respect to the first method through which 
service connection may be granted for a disorder claimed to 
be due to radiation exposure, (i.e. the 15 types of cancer 
which may be presumed to have been due to radiation 
exposure), the Board notes that the causes of death noted on 
the death certificate are not among the listed disorders.  
Therefore, service connection for the cause of death may not 
be granted under 38 C.F.R. § 3.309.

Regarding the second method by which a disease may be shown 
to have been due to radiation exposure in service, the Board 
notes that neither sepsis nor any other health problem 
affecting the veteran at the time of his death is listed as a 
"radiogenic disease" under 38 C.F.R. § 3.311.  Therefore, 
the Board finds that service connection for the cause of 
death cannot be granted under 38 C.F.R. § 3.311, and the RO 
was correct in not undertaking development outlined in that 
regulation.

Finally, with respect to the third method of establishing 
service connection for a disorder claimed to be due to 
radiation exposure, the Board notes that the appellant has 
not presented a medical opinion to the effect that his death 
was attributable to radiation exposure in service.  

In summary, the evidence shows that the diseases which 
resulted in the veteran's death were not present during 
service or manifested within one year after service.  The 
disorders noted on the death certificate were not related to 
exposure to radiation during service or any other incident 
during service.  Moreover, the weight of the medical evidence 
shows no relationship between the service-connected disorders 
and the veteran's death.  Accordingly, the Board concludes 
that a service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



REMAND

The appellant contends that the RO made a mistake by denying 
entitlement to DIC based on entitlement of the veteran to a 
total disability rating for a continuous period of at least 
10 years prior to death.  

As an alternative to establishing service connection for the 
cause of the veteran's death, a surviving spouse may 
establish entitlement to DIC in the same manner as if the 
veteran's death were service connected where it is shown that 
the veteran's death was not caused by his own willful 
misconduct and he was in receipt (or but for receipt of 
military retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability rated totally disabling if: (1) the disability was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 years or more 
immediately preceding death; (2) the disability was 
continuously rated totally disabling by a schedular or 
unemployability rating from the date of discharge or release 
from active service for a period of not less than five years 
immediately preceding death; or (3) the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated as totally disabling for a 
period of not less than one year immediately preceding death. 
38 U.S.C.A. § 1318.

The implementing regulation pertaining to claims for DIC 
under 38 U.S.C.A. § 1318 was revised during the course of 
this appeal.  The prior version of § 3.22 had stated that DIC 
benefits would be provided when a veteran "was in receipt of 
or for any reason . . . was not in receipt of but would have 
been entitled to receive compensation at the time of death."  
38 C.F.R. § 3.22(a)(2) (1999) (emphases added).  The revised 
regulation replaced this broad permissive statement with 
seven enumerated exceptions.  38 C.F.R. § 3.22.  The revised 
38 C.F.R. § 3.22 limited the circumstances under which a 
veteran's survivor may claim entitlement to DIC benefits by 
defining the "entitled to receive" language as follows:

"entitled to receive" means that at the time of 
death, the veteran had service-connected disability 
rated totally disabling by VA but was not receiving 
compensation because: 
(1) VA was paying the compensation to the 
veteran's dependents; 
(2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an 
indebtedness of the veteran; 
(3) The veteran had applied for compensation but 
had not received total disability compensation due 
solely to clear and unmistakable error in a VA 
decision concerning the issue of service 
connection, disability evaluation, or effective 
date; 
(4) The veteran had not waived retired or 
retirement pay in order to receive compensation; 
(5) VA was withholding payments under the 
provisions of 10 U.S.C. 1174(h)(2); 
(6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran 
was otherwise entitled to continued payments based 
on a total service-connected disability rating; or 
(7) VA was withholding payments under 38 U.S.C. 
5308 but determines that benefits were payable 
under 38 U.S.C. 5309. 
38 C.F.R. § 3.22(b) (2000) (emphasis added).

The January 2000 revision of sections 3.22 were not 
"substantive" changes.  Rather, the changes made to these 
sections were part of an "interpretive rule" reflecting the 
Secretary's conclusion that VA has never been authorized, or 
had the authority, under section 1318 to award DIC benefits 
where the veteran merely had hypothetical, as opposed to 
actual, entitlement to compensation.  See 65 Fed. Reg. 3388-
3392 (Jan. 21, 2000).  The appellant and her representative 
must be afforded an opportunity to argue the merits of her 
case under these revised regulations.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as to 
the information and evidence necessary to 
substantiate the claim and should indicate 
which portion of any such information or 
evidence is to be provided by the claimant 
and which portion, if any, the VA will 
attempt to obtain on behalf of the 
claimant.

2.  Thereafter, the RO should 
readjudicate the appellant's claim under 
the revised version of 38 C.F.R. § 3.22.  
If the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  In 
particular, the SSOC should contain all 
of the new laws and regulations 
applicable to the appellant's claim.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



